Exhibit 10(bb)

AMENDED SEVERANCE/CHANGE OF CONTROL AGREEMENT

THIS SEVERANCE/CHANGE OF CONTROL AGREEMENT by and between Old National Bancorp,
an Indiana corporation (“Company”) and Jeffrey L. Knight (“Executive”), EVP,
Chief Legal Counsel, was made and entered into, originally effective January 1,
2008, was amended effective as of January 1, 2009, to make certain
clarifications under Section 409A of the Internal Revenue Code and is further
amended effective January 1, 2011 (“Agreement”).

Background

A. The Company wishes to encourage the Executive to devote his/her full time and
attention to the faithful performance of his/her management responsibilities and
to assist the Board of Directors in evaluating business options and pursuing the
best interests of the Company and its shareholders without being influenced by
the uncertainties of his/her own employment situation.

B. The Company employs the Executive in a position of trust and confidence, and
the Executive has become acquainted with the Company’s Business, its officers
and employees, its strategic and operating plans, its business practices,
processes, and relationships, the needs and expectations of its Customers and
Prospective Customers, and its trade secrets and other property, including
Confidential Information.

Agreement

NOW, THEREFORE, in consideration of the premises, continued employment on an
at-will basis, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Executive and the Company
agree as follows:

1. Defined Terms. Throughout this Agreement, when the first letter of a word (or
the first letter of each word in a phrase) is capitalized, the word or phrase
shall have the meaning specified in Appendix A.

2. Term. The initial term of this Agreement shall begin on January 1, 2008, and
shall continue through December 31, 2009; provided, however, that beginning on
January 1, 2009, and on the first day of each year thereafter, the term of this
Agreement shall automatically be extended by one year, unless either the Company
or the Executive shall have provided notice to the other at least sixty
(60) days before such date that the term shall not be extended. Notwithstanding
the preceding provisions of this Section, if a Change of Control occurs during
the term of this Agreement, such term shall not end before the second
anniversary of the Change of Control; provided, however, this sentence shall
apply only to the first Change of Control while this Agreement is in effect. If
the Executive’s Employment Terminates during the Term, the obligations contained
in the Restrictive Covenants shall survive the Term.



--------------------------------------------------------------------------------

3. Termination of Employment; Resignation of Officer and Director Positions. The
Executive is an at-will employee. Subject to its payment obligations under this
Section and Section 5 or 6, if applicable, the Company may Terminate the
Executive’s Employment at any time, with or without cause. The Executive may
voluntarily Terminate his/her Employment at any time by providing at least
thirty (30) days prior notice to the Company. Regardless of whether his/her
Termination of Employment is voluntary or involuntary, the Executive shall
resign from any director positions with the Employer, effective as of his/her
Termination Date. Upon Termination of Employment, the Executive shall be
entitled to the following, in addition to any benefits payable under Section 5
or 6:

(a) Any earned but unpaid base salary, at the Executive’s then effective annual
rate, through his/her Termination Date, plus any accrued vacation pay due to the
Executive under the Employing Companies’ vacation program through his/her
Termination Date, which amounts shall be paid to the Executive not later than
the payroll date for the payroll period next following his/her Termination Date.

(b) Provided that the Executive applies for reimbursement in accordance with the
Employing Companies’ established reimbursement procedures (within the period
required by such procedures but under no circumstances later than thirty
(30) days after his/her Termination Date), the Employing Companies shall pay the
Executive any reimbursements to which he is entitled under such procedures not
later than the payroll date for the payroll period next following the date on
which the Executive applies for reimbursement.

(c) Any benefits (other than severance) payable to the Executive under any of
the Employing Companies’ incentive compensation or employee benefit plans or
programs shall be payable in accordance with the provisions of those plans or
programs.

4. Application of Agreement. Under no circumstances shall the Executive be
entitled to payments pursuant to both Section 5 and Section 6 of this Agreement.

5. Non-Change of Control Severance Benefit.

(a) Subject to the following provisions of this Section, the Employing
Companies’ shall provide the Executive with the payments and benefits set forth
in this Section, if during the Term and before the occurrence of a Change of
Control, either (i) the Employing Companies Terminate the Executive’s Employment
(other than a termination for Unacceptable Performance, Disability, or death
pursuant to Section 8), or (ii) the Executive voluntarily Terminates his/her
Employment for Good Reason pursuant to Section 9. Notwithstanding the preceding
provisions of this Subsection, the Executive shall not be entitled to benefits
pursuant to this Section, if he is entitled to benefits pursuant to Section 6.
Any amount payable to the Executive pursuant to this Section is in addition to
amounts already owed to his/her by the Employing Companies and is in
consideration of the covenants set forth in this Agreement and/or the Release.

(b) The Employing Companies shall pay to the Executive a single lump sum payment
equal to the Executive’s Weekly Pay multiplied by the greater of (i) fifty-two
(52) or (ii) two (2) times his/her Years of Service on the 60th day following
the Executive’s Termination of Employment provided that the Executive has
executed and submitted a Release of claims (as described in Section 17) and the
statutory period during which the Executive is entitled to revoke the Release
has expired on or before that 60th day.

 

2



--------------------------------------------------------------------------------

(c) If COBRA continuation coverage is properly elected under the Employing
Companies’ group medical plan by the Executive (and his/her spouse and
dependents, if any, covered by the Employing Companies’ group medical plan on
his/her Termination Date), the Employing Companies shall pay the cost of such
coverage for the Executive (and such spouse and dependents), for the twelve
(12) month period following his/her Termination of Employment (or such shorter
period during which such person is eligible for COBRA continuation coverage).
The Executive acknowledges and agrees that the value of this coverage will be
includible in his/her gross income for tax purposes.

(d) If permissible under the Employing Companies’ group term life insurance
plan, whether through conversion or otherwise, the Employing Companies shall
continue to provide term life insurance coverage substantially the same as that
provided for the Executive immediately before his/her Termination of Employment
and shall pay for the cost thereof for the twelve (12) month period following
his/her Termination of Employment.

(e) The Employing Companies shall pay the cost of outplacement services incurred
by the Executive during the twelve (12) month period following his/her
Termination of Employment and provided by a firm of the Executives’ choice, up
to a total of Fifteen Thousand Dollars ($15,000). Reimbursements for
outplacement expenses incurred during a calendar year shall be paid not later
than March 15 of the following year.

(f) If payments to the Executive pursuant to this Agreement would result in
total Parachute Payments to the Executive, whether or not made pursuant to this
Agreement, with a value (as determined pursuant to Code Section 280G and the
guidance thereunder) equal to or greater than one hundred percent (100%) of the
Parachute Payment Limit, the provisions of Section 7 shall apply as if set out
in this Section 5.

(g) Notwithstanding the preceding provisions of this Section, if the Executive
is a “specified employee” within the meaning of Code Section 409A(a)(2)(B)(i),
to the extent required by such Code Section, payments otherwise required by this
Section shall be delayed to the earliest date on which such payments are
permitted and shall be paid in a lump sum on the first day following the date
that is six months following the Executive’s Termination of Employment or, if
earlier, the Executive’s death. Furthermore, the obligations of the Employing
Companies to make payments to the Executive hereunder are subject to compliance
with any applicable provisions of the Federal Deposit Insurance Corporation
regulations found in Part 359 (entitled “Golden Parachute And Indemnification
Payments”) of Title 12 of the Code of Federal Regulations (or any successor
provisions).

6. Change of Control Severance Benefit.

(a) Subject to the following provisions of this Section, the Employing Companies
shall provide the Executive with the payments and benefits set forth in this
Section, if during the Term and concurrent with or within two (2) years after a
Change of Control, either (i) the Employing Companies Terminate the Executive’s
Employment (other than a termination for Cause, Disability, or death pursuant to
Section 8), or (ii) the Executive voluntarily Terminates his/her Employment
pursuant to Section 9 for Good Reason.

 

3



--------------------------------------------------------------------------------

(b) The Employing Companies shall pay to the Executive a single lump sum payment
in an amount equal to the product of (i) two (2) times (ii) the sum of (A) the
Executive’s annual base salary, at the greater of the rate in effect on the
Change of Control Date or the Termination Date, plus (B) the Executive’s target
bonus for the year containing the Change in Control Date or, if greater, for the
year preceding the Change in Control Date, on the 60th day following the
Executive’s Termination of Employment provided that the Executive has executed
and submitted a Release of claims (as described in Section 17) and the statutory
period during which the Executive is entitled to revoke the Release has expired
on or before that 60th day.

(c) The Employing Companies shall continue to provide group medical coverage for
the Executive (and his/her spouse and dependents, if any, covered by the
Employing Companies’ group medical plan on his/her Termination Date), for the
twenty-four (24) month period following his/her Termination of Employment. Such
coverage shall be under the Employing Companies’ group medical plans and at the
Employing Companies’ expense, shall be the same as that offered to active
employees under the Employing Companies’ group medical plan and, to the extent
Section 18(d) is applicable, shall be in compliance with Section 18(d) herein.
If the coverage described in the preceding provisions is not available under the
Employing Companies’ group medical plan, the Employing Companies shall provide
for substantially similar coverage at their expense. The Executive acknowledges
and agrees that, in either case, the value of this coverage will be includible
in his/her gross income for tax purposes. Coverage provided pursuant to this
Subsection shall be concurrent with any required continuation coverage period
under COBRA.

(d) For the twenty-four (24) month period following the Executive’s Termination
of Employment, the Employing Companies shall continue to provide term life
insurance coverage substantially the same as that provided for the Executive
immediately before his/her Termination Date.

(e) The Employing Companies shall pay the cost of outplacement services incurred
by the Executive during the twelve (12) month period following his/her
Termination of Employment and provided by a firm of the Executives’ choice, up
to a total of Fifteen Thousand ($15,000). Reimbursements for outplacement
expenses incurred during a calendar year shall be paid not later than March 15
of the following year.

(f) To the extent that coverage or benefits under Subsection (c), (d), or
(e) results in taxable income to the Executive, the Executive acknowledges and
agrees that the Executive is fully responsible for the tax effect of the
provision of such coverage or benefits.

(g) All outstanding Company stock options, to the extent not previously vested
and exercisable, shall become vested and exercisable upon the Executive’s
Termination of Employment.

(h) If payments to the Executive pursuant to this Agreement would result in
total Parachute Payments to the Executive, whether or not made pursuant to this
Agreement, with a value (as determined pursuant to Code Section 280G and the
guidance thereunder) equal to or greater than one hundred percent (100%) of the
Parachute Payment Limit, the provisions of Section 7 shall apply as if set out
in this Section 6.

 

4



--------------------------------------------------------------------------------

(i) Notwithstanding the preceding provisions of this Section, if the Executive
is a “specified employee” within the meaning of Code Section 409A(a)(2)(B)(i),
to the extent required by such Code Section, payments otherwise required by this
Section shall be delayed to the earliest date on which such payments are
permitted and shall be paid in a lump sum on the first day following the date
that is six months following the Executive’s Termination of Employment or, if
earlier, the Executive’s death. Furthermore, the obligations of the Employing
Companies to make payments to the Executive hereunder are subject to compliance
with any applicable provisions of the Federal Deposit Insurance Corporation
regulations found in Part 359 (entitled “Golden Parachute And Indemnification
Payments”) of Title 12 of the Code of Federal Regulations (or any successor
provisions).

7. Provisions Relating to Parachute Payments.

(a) If payments and benefits to or for the benefit of the Executive, whether
pursuant to this Agreement or otherwise, would result in total Parachute
Payments to the Executive with a value equal to or greater than one hundred
percent (100%) of the Parachute Payment Limit, the amount payable to the
Executive, shall be reduced so that the value of all Parachute Payments to the
Executive, whether or not made pursuant to this Agreement, is equal to the
Parachute Payment Limit minus One Dollar ($1.00), accomplished by first reducing
any amounts payable pursuant to Subsection 5(b) or 6(b), as applicable, and then
reducing other amounts of compensation to the extent necessary; provided that,
no such reduction shall be taken if, after reduction for any applicable federal
excise tax imposed on the Executive by Code Section 4999, as well as any
federal, state and local income tax imposed on the Executive with respect to the
total Parachute Payments, the total Parachute Payments accruing to the Executive
would be more than the amount of the total Parachute Payments after (a) taking
the reduction described in the first clause of this sentence, and (b) further
reducing such payments by any federal, state and local income taxes imposed
on the Executive with respect to the total Parachute Payments. The Company
agrees to undertake such reasonable efforts as it may determine in its sole
discretion to prevent any payment or benefit under this Agreement (or any
portion thereof) from constituting an Excess Parachute Payment.

(b) The amount of Parachute Payments and the Parachute Payment Limit shall be
determined as provided in this Subsection (b). The Company shall direct its
independent auditor (“Auditor”) or such other accounting firm experienced in
such calculations and acceptable to the Executive to determine whether any
Parachute Payments exceed the Parachute Payment Limit and the amount of any
adjustment required by Subsection (a). The Company shall promptly give the
Executive notice of the Auditor’s determination. All reasonable determinations
made by the Auditor under this Subsection shall be binding on the Employing
Companies and the Executive and shall be made within thirty (30) days after the
Executive’s Termination of Employment.

8. Termination of Employment by the Company for Cause, Unacceptable Performance,
Disability, or Death.

(a) The Company may cause a Termination of the Executive’s Employment for
Unacceptable Performance or Disability at any time before a Change in Control.
To do so, the Board must provide the Executive with a notice of termination
specifying the Termination Date and either the specific act(s) or failure(s)
constituting Unacceptable Performance or the

 

5



--------------------------------------------------------------------------------

circumstances constituting Disability. If the Board’s notice identifies an act
or failure constituting Unacceptable Performance that is subject to correction
under the definition of Unacceptable Performance and related definitions in this
Agreement, the notice shall also specify the period during which the act or
failure must be corrected. If the Board determines that the Executive has not
corrected the act or failure in all material respects within the required
correction period, the Board must then provide a second notice of termination
stating the reasons for the termination and the Termination Date, and the
Executive’s Employment shall Terminate on such date.

(b) The Company may cause a Termination of the Executive’s Employment for Cause
or Disability at any time concurrent with or after a Change in Control. To do
so, the Board must provide the Executive with a notice of termination specifying
the Termination Date and either the specific act(s) or failure(s) constituting
Cause or the circumstances constituting Disability. If the Board’s notice
identifies an act or failure constituting Cause, it shall be accompanied by a
resolution duly adopted by not less than three-quarters ( 3/4) of the entire
membership of the Board (after reasonable notice to the Executive and an
opportunity for the Executive, together with his/her counsel, to be heard by the
Board), finding, in the reasonable opinion of the Board, that one or more of the
events of Cause listed above has occurred and specifying the details thereof. If
the act or failure constituting Cause is subject to correction under the
definition of Cause and related definitions in this Agreement, the notice shall
also specify the period during which the act or failure must be corrected. If
the Board determines that the Executive has not corrected the act or failure in
all material respects within the required correction period, the Board must then
provide a second notice of termination stating the reasons for the termination
and the Termination Date, and the Executive’s Employment shall Terminate on such
date.

(c) If the Executive dies before his/her Termination of Employment, his/her
employment shall terminate automatically on the date of his/her death.

(d) In the case of a Termination of Employment pursuant to this Section, the
Executive shall not be entitled to benefits or payments pursuant to Section 5 or
6.

9. Resignation by Executive for Good Reason. If an event of Good Reason occurs
during the Term, the Executive may, at any time within the ninety (90) day
period following such event, provide the Company with a notice of termination
specifying the event of Good Reason and notifying the Company of his/her
intention to Terminate his/her Employment upon the Employing Companies’ failure
to correct the event of Good Reason within thirty (30) days following receipt of
the Executive’s notice of termination. If the Employing Companies fail to
correct the event of Good Reason and provide the Executive with notice of such
correction within such thirty (30) day period, the Executive’s Employment shall
Terminate as of the end of such period, and the Executive shall be entitled to
benefits as provided in Section 4 and Section 5 or 6, as applicable.

10. Withholding and Taxes. The Employing Companies may withhold from any payment
made hereunder (i) any taxes that the Employing Companies reasonably determine
are required to be withheld under federal, state, or local tax laws or
regulations, and (ii) any other amounts that the Employing Companies are
authorized to withhold. Except for employment taxes that are the obligation of
the Employing Companies, the Executive shall pay all federal, state, local, and
other taxes (including, without limitation, interest, fines, and penalties)
imposed on his/her under applicable law by virtue of or relating to the payments
and/or benefits contemplated by this Agreement, subject to any reimbursement
provisions of this Agreement.

 

6



--------------------------------------------------------------------------------

11. Use and Disclosure of Confidential Information.

(a) The Executive acknowledges and agrees that (i) by virtue of his/her
employment, he will be given access to, and will help analyze, formulate or
otherwise use, Confidential Information, (ii) the Employer has devoted (and will
devote) substantial time, money, and effort to develop Confidential Information
and maintain the proprietary and confidential nature thereof, and
(iii) Confidential Information is proprietary and confidential and, if any
Confidential Information were disclosed or became known by persons engaging in a
business in any way competitive with the Company’s Business, such disclosure
would result in hardship, loss, irreparable injury, and damage to the Employer,
the measurement of which would be difficult, if not impossible, to determine.
Accordingly, the Executive agrees that (i) the preservation and protection of
Confidential Information is an essential part of his/her duties of employment
and that, as a result of his/her employment with the Employing Companies, he has
a duty of fidelity, loyalty, and trust to the Employing Companies in
safeguarding Confidential Information. The Executive further agrees that he will
use his/her best efforts, exercise utmost diligence, and take all steps
necessary to protect and safeguard Confidential Information, whether such
information derives from the Executive, other employees of the Employer,
Customers, Prospective Customers, or vendors or suppliers of the Employer, and
that he will not, directly or indirectly, use, disclose, distribute, or
disseminate to any other person or entity or otherwise employ Confidential
Information, either for his/her own benefit or for the benefit of another,
except as required in the ordinary course of his/her employment by the Employing
Companies. The Executive shall follow all Company policies and procedures to
protect all Confidential Information and shall take any additional precautions
necessary under the circumstances to preserve and protect against the prohibited
use or disclosure of any Confidential Information.

(b) The confidentiality obligations contained in this Agreement shall continue
as long as Confidential Information remains confidential (except that the
obligations shall continue, if Confidential Information loses its confidential
nature through improper use or disclosure, including but not limited to any
breach of this Agreement) and shall survive the termination of this Agreement
and/or termination of the Executive’s employment with the Employing Companies.

(c) From time to time, the Employer may, for its own benefit, choose to place
certain Confidential Information in the public domain. The fact that
Confidential Information may be made available to the public in a limited form
and under limited circumstances does not change the confidential and proprietary
nature of such information, and does not release the Executive from his/her
obligations with respect to such Confidential Information.

12. Ownership of Documents and Return of Materials At Termination of Employment.

(a) Any and all documents, records, and copies thereof, including but not
limited to hard copies or copies stored digitally or electronically, pertaining
to or including Confidential Information (collectively, “Company Documents”)
that are made or received by the Executive during his/her employment shall be
deemed to be property of the Employer. The Executive shall use Company Documents
and information contained therein only in the course of his/her employment for
the Employing Companies and for no other purpose. The Executive shall not use or
disclose any Company Documents to anyone except as authorized in the course of
his/her employment and in furtherance of the Company’s Business.

 

7



--------------------------------------------------------------------------------

(b) Upon Termination of Employment for any reason, the Executive shall
immediately deliver to Employing Companies (with or without request) all Company
Documents and all other Employer property in the Executive’s possession or under
his/her custody or control.

13. Non-Solicitation of Customers and Employees. The Executive agrees that
during the Term and for a period of two (2) years following Termination of the
Executive’s Employment, the Executive shall not, directly or indirectly,
individually or jointly, (i) solicit in any manner, seek to obtain or service,
or accept the business of any Customer for any product or service of the type
offered by the Employer or competitive with the Company’s Business, (ii) solicit
in any manner, seek to obtain or service, or accept the business of any
Prospective Customer for any product or service of the type offered by the
Employer or otherwise competitive with the Company’s Business, (iii) request or
advise any Customer, Prospective Customer, or supplier of the Employer to
terminate, reduce, limit, or change its business or relationship with the
Employer, or (iv) induce, request, or attempt to influence any employee of the
Employer to terminate his/her employment with the Employer.

14. Covenant Not to Compete. The Executive hereby understands and acknowledges
that, by virtue of his/her position with the Employing Companies, he has
obtained advantageous familiarity and personal contacts with Customers and
Prospective Customers, wherever located, and the business, operations, and
affairs of the Employing Companies. Accordingly, during the term of this
Agreement and for a period of two (2) years following the Termination of his/her
Employment, the Executive shall not, directly or indirectly:

(a) as owner, officer, director, stockholder, investor, proprietor, organizer,
employee, agent, representative, consultant, independent contractor, or
otherwise, engage in the same trade or business as the Company’s Business, in
the same or similar capacity as the Executive worked for the Employing
Companies, or in such capacity as would cause the actual or threatened use of
the Employer’s trade secrets and/or Confidential Information; provided, however,
that this Subsection shall not restrict the Executive from acquiring, as a
passive investment, less than five percent (5%) of the outstanding securities of
any class of an entity that are listed on a national securities exchange or
actively traded in the over-the-counter market. The Executive acknowledges and
agrees that, given the level of trust and responsibility given to his/her while
in the Employing Companies’ employ, and the level and depth of trade secrets and
Confidential Information entrusted to his/her, any immediately subsequent (i.e.
within two (2) years) employment with a competitor to the Company’s Business
would result in the inevitable use or disclosure of the Employer’s trade secrets
and Confidential Information and, therefore, this two (2) year restriction is
reasonable and necessary to protect against such inevitable disclosure; or

 

8



--------------------------------------------------------------------------------

(b) offer to provide employment or work of any kind (whether such employment is
with the Executive or any other business or enterprise), either on a full-time
or part-time or consulting basis, to any person who then currently is, or who
within two years preceding such offer or provision of employment has been, an
employee of the Employer.

The restrictions on the activities of the Executive contained in this Section
shall be limited to the following geographical areas:

(c) within a fifteen (15) mile radius of each banking center location operated
by the Employer on the Executive’s Termination Date;

(d) within each county in which a banking center location is operated by the
Employer on the Executive’s Termination Date;

(e) within a fifty (50) mile radius of Company’s corporate headquarters address
in Evansville, Indiana;

(f) within each city, town, and county in which the Employer began expansion or
acquisition planning or efforts during the Executive’s employment with the
Employing Companies, and about which Executive gained knowledge of Confidential
Information or bore responsibility for expanding the Company’s Business.

15. Remedies. The Executive agrees that the Company will suffer irreparable
damage and injury and will not have an adequate remedy at law if the Executive
breaches any provision of the Restrictive Covenants. Accordingly, if the
Executive breaches or threatens or attempts to breach the Restrictive Covenants,
in addition to all other available remedies, the Company shall be entitled to
seek injunctive relief, and no or minimal bond or other security shall be
required in connection therewith. The Executive acknowledges and agrees that in
the event of termination of this Agreement for any reason whatsoever, the
Executive can obtain employment not competitive with the Company’s Business (or,
if competitive, outside of the geographic and customer-specific scope described
herein) and that the issuance of an injunction to enforce the provisions of the
Restrictive Covenants shall not prevent the Executive from earning a livelihood.
The Restrictive Covenants are essential terms and conditions to the Company
entering into this Agreement, and they shall be construed as independent of any
other provision in this Agreement or of any other agreement between the
Executive and the Company. The existence of any claim or cause of action that
the Executive has against the Company, whether predicated on this Agreement or
otherwise, shall not constitute a defense to the enforcement by the Company of
the Restrictive Covenants.

16. Periods of Noncompliance and Reasonableness of Periods. The Restrictive
Covenants described in Sections 13 and 14 shall be deemed not to run during all
periods of noncompliance, the intention of the parties being to have such
restrictions and covenants apply for the full periods specified in Sections 13
and 14 following Termination of the Executive’s Employment. The Company and the
Executive acknowledge and agree that the restrictions and covenants contained in
Sections 13 and 14 are reasonable in view of the nature of the Company’s
Business and the Executive’s advantageous knowledge of and familiarity with the
Company’s Business, operations, affairs, and Customers. Notwithstanding anything
contained herein to the

 

9



--------------------------------------------------------------------------------

contrary, if the scope of any restriction or covenant contained in Section 13 or
14 is found by a court of competent jurisdiction to be too broad to permit
enforcement of such restriction or covenant to its full extent, then such
restriction or covenant shall be enforced to the maximum extent permitted by
law. The parties hereby acknowledge and agree that a court of competent
jurisdiction shall invoke and exercise the blue pencil doctrine to the fullest
extent permitted by law to enforce this Agreement.

17. Release. For and in consideration of the foregoing covenants and promises
made by the Company, and the performance of such covenants and promises, the
sufficiency of which is hereby acknowledged, the Executive agrees to release the
Employer and all other persons named in the Release from any and all causes of
action that the Executive has or may have against the Employer or any such
person before the effective date of the Release, other than a cause based on a
breach of Section 3 hereof. The Release shall be substantially in the form
attached hereto as Exhibit I. The Company shall provide the Release to the
Executive as soon as practicable upon his/her Termination of Employment. THE
EXECUTIVE’S RIGHT TO BENEFITS HEREUNDER SHALL BE CONTINGENT ON HIS/HER SIGNING,
FILING AND NOT REVOKING THE RELEASE AS PROVIDED IN THE RELEASE WITHIN THE
PERIODS REQUIRED BY LAW.

18. Reimbursement of Certain Costs.

(a) If, during the life of the Executive and for a five (5) year period
following his/her death, the Company brings a cause of action to enforce the
Restrictive Covenants or to recover damages caused by the Executive’s breach of
the Restrictive Covenants, the substantially prevailing party in such action
shall be entitled to reasonable costs and expenses (including, without
limitation, reasonable attorneys’ fees, expert witness fees, and disbursements)
in connection with such action.

(b) If, during the life of the Executive and for a five (5) year period
following his/her death, a dispute arises regarding the Executive’s rights
hereunder, and the Executive obtains a final judgment in his/her favor from a
court of competent jurisdiction with respect to such a dispute, all reasonable
costs and expenses (including, without limitation, reasonable attorneys’ fees,
expert witness fees, and disbursements) incurred by the Executive in connection
with such dispute or in otherwise pursuing a claim based on a breach of this
Agreement shall be paid by the Company.

(c) Any reimbursement by the Company pursuant to this Section shall be subject
to compliance with applicable provisions of the Federal Deposit Insurance
Corporation regulations found in Part 359 (entitled “Golden Parachute and
Indemnification Payments”) of Title 12 of the Code of Federal Regulations (or
any successor provisions).

(d) Notwithstanding anything to the contrary in the foregoing, any
reimbursements or in-kind benefits provided under this Agreement that are
subject to Code Section 409A shall be made in compliance with Treasury
Regulation Section 1.409A-3(i)(1)(iv) and any reimbursements shall be made no
later than the end of the Executive’s taxable year following the Executive’s
taxable year in which the expense was incurred. In addition, the amounts
eligible for reimbursement, or in-kind benefits to be provided, during any one
taxable year under this Agreement may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year
under this Agreement and any right to reimbursement or in-kind benefits is not
subject to liquidation or exchange for another benefit.

 

10



--------------------------------------------------------------------------------

19. No Reliance. The Executive represents and acknowledges that in executing
this Agreement, the Executive does not rely and has not relied upon any
representation or statement by the Company and its agents, other than statements
contained in this Agreement.

20. Miscellaneous Provisions.

(a) Further Assurances. Each of the parties hereto shall do, execute,
acknowledge, and deliver or cause to be done, executed, acknowledged, and
delivered at any time and from time to time upon the request of any other party
hereto, all such further acts, documents, and instruments as may be reasonably
required to effect any of the transactions contemplated by this Agreement.

(b) Binding Effect; Assignment. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns; provided, however, that neither party hereto may assign this Agreement
without the prior written consent of the other party. Notwithstanding the
foregoing, this Agreement may be assigned without the prior consent of the
Executive to a successor of the Company (and the Executive hereby consents to
the assignment of the Restrictive Covenants under this Agreement to a purchaser
of all or substantially all of the assets of the Company or a transferee, by
merger or otherwise, of all or substantially all of the businesses and assets of
the Company) and, upon the Executive’s death, this Agreement shall inure to the
benefit of and be enforceable by the Executive’s executors, administrators,
representatives, heirs, distributees, devisees, and legatees and all amounts
payable hereunder shall be paid to such persons or the estate of the Executive.

(c) Waiver; Amendment. No provision or obligation of this Agreement may be
waived or discharged unless such waiver or discharge is agreed to in writing and
signed by the Company’s President or Chief Administrative Officer and the
Executive. The waiver by any party hereto of a breach of or noncompliance with
any provision of this Agreement shall not operate or be construed as a
continuing waiver or a waiver of any other or later breach or noncompliance.
Except as expressly provided otherwise herein, this Agreement may be amended or
supplemented only by a written agreement executed by the Company’s President or
Chief Administrative Officer and the Executive.

(d) Headings. The headings in this Agreement have been inserted solely for ease
of reference and shall not be considered in the interpretation or enforcement of
this Agreement.

(e) Severability. All provisions of this Agreement are severable from one
another, and the unenforceability or invalidity of any provision hereof shall
not affect the validity or enforceability of the remaining provisions.

 

11



--------------------------------------------------------------------------------

(f) Notice. Any notice, request, instruction, or other document to be given
hereunder to any party shall be in writing and delivered by hand, registered or
certified United States mail, return receipt requested, or other form of
receipted delivery, with all expenses of delivery prepaid, as follows:

 

If to the Executive:

     If to the Company:

Jeffrey L. Knight

     Old National Bancorp

330 Largo Court

     Post Office Box 718

Evansville, IN 47712

    

Evansville, Indiana 47705

ATTENTION: General Counsel

or to such other address as either party hereto may have furnished to the other
in writing in accordance with the preceding.

(g) No Counterparts. This Agreement may not be executed in counterparts.

(h) Governing Law; Jurisdiction; Venue; Waiver of Jury Trial. This Agreement
shall be governed by and construed in accordance with the laws of the State of
Indiana, without reference to the choice of law principles or rules thereof. The
parties hereto irrevocably consent to the jurisdiction and venue of the state
courts for the State of Indiana located in Evansville, Indiana, or the United
States District Court for the Southern District of Indiana, Evansville Division,
located in Vanderburgh County, Indiana, and agree that all actions, proceedings,
litigation, disputes, or claims relating to or arising out of this Agreement
shall be brought and tried only in such courts. The Company, in its sole
discretion, may, however, bring an action against the Executive in any court
where jurisdiction over the Executive may be obtained. EACH OF THE PARTIES
EXPRESSLY WAIVES ANY RIGHTS TO A JURY TRIAL THAT IT MAY OTHERWISE HAVE IN ANY
COURT WITH RESPECT TO THIS AGREEMENT TO THE MAXIMUM EXTENT PERMITTED BY LAW.

(i) Entire Agreement. This Agreement constitutes the entire and sole agreement
between the Employer and the Executive with respect to the Termination of the
Executive’s Employment, and there are no other agreements or understandings
either written or oral with respect thereto. The parties agree that any and all
prior severance and/or change of control agreements between the parties have
been terminated and are of no further force or effect.

(j) Rules of Interpretation. In interpreting this Agreement, the following rules
shall apply:

(1) The rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Agreement.

(2) Words used in the singular shall be construed to include the plural, where
appropriate, and vice versa, and words used in the masculine shall be construed
to include the feminine, where appropriate, and vice versa.

(3) It is the intention and purpose of the Company, Employing Company, Employer
and the Executive that this Agreement shall be, at all relevant times, in
compliance with (or exempt from) Code Section 409A and all other applicable
laws, and this Agreement shall be so interpreted and administered. In addition
to the general amendment rights of the Company, Employing Company and Employer
with respect to the Agreement, the Company, Employing Company, and Employer
specifically retain the unilateral right (but not the obligation) to make,
prospectively or retroactively, any

 

12



--------------------------------------------------------------------------------

amendment to this Agreement or any related document as they deem necessary or
desirable to more fully address issues in connection with compliance with (or
exemption from) Code Section 409A and such other laws. In no event, however,
shall this section or any other provisions of this Agreement be construed to
require the Company, Employing Company or Employer to provide any gross-up for
the tax consequences of any provisions of, or payments under, this Agreement and
the Company, Employing Company and Employer shall have no responsibility for tax
or legal consequences to the Executive (or his/her beneficiary) resulting from
the terms or operation of this Agreement. Also, in accordance with Code
Section 409A, if the Executive is entitled to a distribution within a period
following an event as permitted by Code Section 409A, the Executive will have no
right to designate the taxable year of payment.

(4) Except as provided in the preceding provisions of this Subsection, this
Agreement shall be construed in accordance with the internal laws of the State
of Indiana, without regard to conflict of law principles.

21. Review and Consultation. The Company and the Executive hereby acknowledge
and agree that each (i) has read this Agreement in its entirety prior to
executing it, (ii) understands the provisions and effects of this Agreement,
(iii) has consulted with such attorneys, accountants, and financial and other
advisors as it or he has deemed appropriate in connection with their respective
execution of this Agreement, and (iv) has executed this Agreement voluntarily.
THE EXECUTIVE HEREBY UNDERSTANDS, ACKNOWLEDGES, AND AGREES THAT THIS AGREEMENT
HAS BEEN PREPARED BY COUNSEL FOR THE COMPANY AND THAT THE EXECUTIVE HAS NOT
RECEIVED ANY ADVICE, COUNSEL, OR RECOMMENDATION WITH RESPECT TO THIS AGREEMENT
FROM THE COMPANY OR ITS COUNSEL.

 

By:        

 

  Jeffrey L. Knight     Date

OLD NATIONAL BANCORP

 

By:        

 

 

Kendra L. Vanzo, Executive Vice President,

Chief HR Officer

    Date

 

 

13



--------------------------------------------------------------------------------

APPENDIX A

DEFINED TERMS

For purposes of this Agreement, the following terms shall have the meanings
specified below:

“Board” or “Board of Directors” means the Company’s Board of Directors or the
committee of the Board authorized to act on the Board’s behalf.

“Cause” means any of the following:

(1) the Executive’s act or failure to act constituting willful misconduct or
gross negligence that is materially injurious to the Employer or its reputation;

(2) the Executive’s willful and material failure to perform the duties of
his/her employment (except in the case of a Termination of Employment for Good
Reason or on account of the Executive’s physical or mental inability to perform
such duties) and the failure to correct such failure within five (5) days after
receiving notice from the Board of Directors specifying such failure in detail;

(3) the Executive’s willful and material violation of the Employing Companies’
code of ethics or written harassment policies;

(4) the requirement or direction of a federal or state regulatory agency having
jurisdiction over the Company that the Executive’s employment be terminated;

(5) the Executive’s arrest or indictment for (i) a felony or (ii) a lesser
criminal offense involving dishonesty, breach of trust, or moral turpitude; or

(6) the Executive’s intentional breach of a material term, condition, or
covenant of this Agreement and the failure to correct such violation within five
(5) business days following receipt of written notice from the Board of
Directors specifying such breach in detail.

For purposes of this definition, no act or failure to act shall be considered
“willful,” if the Executive acted or failed to act either (i) in good faith or
(ii) with a reasonable belief that his/her act or failure to act was not opposed
to the Employer’s best interests.

“Change in Control” means the first occurrence of any of the following events:

(1) the acquisition by any person (within the meaning of Section 13(d) of the
Securities Exchange Act of 1934 (“Act”)), other than the Company, a subsidiary,
and any employee benefit plan of the Company or a subsidiary, of twenty-five
percent (25%) or more of the combined voting power entitled to vote generally in
the election of directors of the Company’s then outstanding voting securities;

(2) the persons who were serving as the members of the Board of Directors
immediately prior to the commencement of a proxy contest relating to the
election of directors or a tender or exchange offer for voting securities of the
Company (“Incumbent Directors”) shall cease to constitute at least a majority of
the Board of Directors (or the board of directors of any successor to the
Company) at any time within one year of the election of directors as a result of
such contest or the purchase or exchange of voting

 

14



--------------------------------------------------------------------------------

securities of the Company pursuant to such offer, provided that any director
elected to the Board of Directors, or nominated for election, by a majority of
the Incumbent Directors then still in office and whose nomination or election
was not made at the request or direction of the person(s) initiating such
contest or making such offer shall be deemed to be an Incumbent Director for
purposes of this subsection (2);

(3) consummation of a merger, reorganization, or consolidation of the Company,
as a result of which persons who were shareholders of the Company immediately
prior to such merger, reorganization, or consolidation do not, immediately
thereafter, own, directly or indirectly and in substantially the same
proportions as their ownership of the stock of the Company immediately prior to
the merger, reorganization, or consolidation, more than fifty percent (50%) of
the combined voting power entitled to vote generally in the election of
directors of (i) the merged, reorganized, or consolidated company or (ii) an
entity that, directly or indirectly, owns more than fifty percent (50%) of the
combined voting power entitled to vote generally in the election of directors of
the company described in clause (i);

(4) a sale, transfer, or other disposition of all or substantially all of the
assets of the Company, which is consummated and immediately following which the
persons who were shareholders of the Company immediately prior to such sale,
transfer, or disposition, do not own, directly or indirectly and in
substantially the same proportions as their ownership of the stock of the
Company immediately prior to the sale, transfer, or disposition, more than fifty
percent (50%) of the combined voting power entitled to vote generally in the
election of directors of (i) the entity or entities to which such assets are
sold or transferred or (ii) an entity that, directly or indirectly, owns more
than fifty percent (50%) of the combined voting power entitled to vote generally
in the election of directors of the entities described in clause (i); or

(5) the shareholders of the Company approve a liquidation of the Company.

“Change of Control Date” means the date on which a Change of Control occurs.

“COBRA” refers to the group health plan continuation requirements in Sections
601 through 607 of the Employee Retirement Income Security Act of 1974, as
amended.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the rules and regulations promulgated thereunder.

“Company” means Old National Bancorp and the successor to all or substantially
as its business.

“Company’s Business” means, collectively, the products and services provided by
the Employer, including the following:

(1) community banking, including lending activities (including individual loans
consisting primarily of home equity lines of credit, residential real estate
loans, and/or consumer loans, and commercial loans, including lines of credit,
real estate loans, letters of credit, and lease financing) and depository
activities (including noninterest-bearing demand, NOW, savings and money market,
and time deposits), debit and ATM cards, merchant cash management, internet
banking, and other general banking services;

 

15



--------------------------------------------------------------------------------

(2) investment and brokerage services, including a full array of investment
options and investment advice;

(3) treasury segment, including investment management, wholesale funding,
interest rate risk, liquidity and leverage management, capital markets products
(including interest rate derivatives, foreign exchange, and industrial revenue
bond financing);

(4) wealth management, including fiduciary and trust services, fee-based asset
management, and mutual fund management; and

(5) insurance agency services, including full-service insurance brokerage
services, such as commercial property and casualty, surety, loss control
services, employee benefits consulting and administration, and personal
insurance.

“Compensation” means, as of the Termination Date, the Executive’s annual base
salary then in effect, plus the targeted cash incentive that the Executive would
have been eligible to receive in the year in which the Termination Date occurs
(regardless of whether the cash incentive plan is then in effect). For purposes
of the preceding sentence, any reduction in the Executive’s annual base salary
or targeted cash incentive that is an event of Good Reason shall be disregarded.

“Confidential Information” means the following:

(1) materials, records, documents, data, statistics, studies, plans, writings,
and information (whether in handwritten, printed, digital, or electronic form)
relating to the Company’s Business that are not generally known or available to
the Company’s business, trade, or industry or to individuals who work therein
other than through a breach of this Agreement, or

(2) trade secrets of the Employer (as defined in Indiana Code §24-2-3-2, as
amended, or any successor statute).

Confidential Information includes, but is not limited to: (i) information about
the Employer’s employees; (ii) information about the Employer’s compensation
policies, structure, and implementation; (iii) hardware, software, and computer
programs and technology used by Employer; (iv) Customer and Prospective Customer
identities, lists, and databases, including private information related to
customer history, loan activity, account balances, and financial information;
(v) strategic, operating, and marketing plans; (vi) lists and databases and
other information related to the Employer’s vendors; (vii) policies, procedures,
practices, and plans related to pricing of products and services; and
(viii) information related to the Employer’s acquisition and divestiture
strategy. Information or documents that are generally available or accessible to
the public shall be deemed Confidential Information, if the information is
retrieved, gathered, assembled, or maintained by the Employer in a manner not
available to the public or for a purpose beneficial to the Employer.

 

16



--------------------------------------------------------------------------------

“Customer” means a person or entity who is a customer of the Employer at the
time of the Executive’s Termination of Employment or with whom the Executive had
direct contact on behalf of the Employing Companies at any time during the
period of the Executive’s employment with the Employing Companies.

“Disability” means that the Executive is disabled within the meaning of the
long-term disability policy of the Employing Companies, as in effect on the
earlier of the Termination Date or the Change of Control Date. Termination of
the Executive’s Employment on account of Disability shall not affect his/her
eligibility for benefits under any disability policy or program of the Employer.

“Employer” means the Company and any other employer that is treated as a single
employer with the Company pursuant to Code Section 414(b), (c), or (m).

“Employing Company” means the Company or any subsidiary thereof that employs the
Executive.

“Excess Parachute Payment” has the meaning given to such term in Code
Section 280G(b)(1).

“Good Reason” means, for purposes of Section 5, any of the following without the
express written consent of the Executive:

(1) a material reduction in the Executive’s duties, responsibilities, or status
with the Employing Companies;

(2) a reduction in the Executive’s base compensation or failure to include the
Executive with other similarly situated employees in any incentive, bonus, or
benefit plans as may be offered by the Employing Companies from time to time;

(3) a change in the primary location at which the Executive is required perform
the duties of his/her employment to a location that is more than fifty
(50) miles from the location at which his/her office is located on the effective
date of this Agreement; or

(4) the Company’s material breach of this Agreement.

“Good Reason” means, for purposes of Section 6, any of the following, without
the express written consent of the Executive, during the two (2) year period
beginning on the Change of Control Date:

(1) assignment to the Executive of any duties materially inconsistent with
his/her positions, duties, responsibilities, or status with the Employing
Companies immediately before the Change of Control Date;

(2) a substantial reduction of the Executive’s duties or responsibilities, or
any removal of the Executive from, or any failure to re-elect the Executive to,
any positions held by the Executive immediately before the Change in Control
Date;

 

17



--------------------------------------------------------------------------------

(3) a reduction by the Employing Companies in the compensation or benefits of
the Executive in effect immediately before the Change in Control Date, or any
failure to include the Executive with other similarly situated employees in any
incentive, bonus, or benefit plans as may be offered by the Employing Companies
from time to time to similarly situated employees;

(4) a reduction in the Executive’s total compensation opportunity;

(5) a change in the primary location at which the Executive is required perform
the duties of his/her employment to a location that is more than fifty
(50) miles from the location at which his/her office is located immediately
before the Change in Control Date (disregarding any change in location in
anticipation of the Change in Control); or

(6) the Company’s material breach of this Agreement.

“Parachute Payment” has the meaning give to such term in Code
Section 280G(b)(2)(a)(i).

“Parachute Payment Limit” means three (3) times the base amount, as defined by
Code Section 280G(b)(3).

“Prospective Customer” means a person or entity who was the direct target of
sales or marketing activity by the Executive or whom the Executive knew was a
target of the Employer’s sales or marketing activities during the one-year
period preceding the Executive’s Termination of Employment or, if the Executive
has been employed by the Company less than one year at his/her Termination of
Employment, during the period of the Executive’s employment with the Company.

“Release” means the release referred to in Section 17.

“Restrictive Covenants” means the restrictions contained in Sections 11, 12,13,
and 14.

“Term” means the term of this Agreement, including any extensions thereof, as
determined pursuant to Section 2.

“Termination Date” means the date of the Executive’s Termination of Employment.

“Termination of Employment,” and capitalized forms and derivations thereof,
means the Executive’s “separation from service” within the meaning of Code
Section 409A.

“Unacceptable Performance” means any of the following:

(1) the Executive’s act or failure to act constituting willful misconduct or
gross negligence that is materially injurious to the Employer or its reputation;

(2) the Executive’s material failure to perform the duties of his/her employment
(except in the case of a Termination of Employment for Good Reason or on account
of the Executive’s physical or mental inability to perform such duties) and the
failure to correct such failure within a reasonable period after receiving
written notice from the Board of Directors describing such failure in detail;

 

18



--------------------------------------------------------------------------------

(3) the Executive’s violation of any code of ethics or business conduct or
written harassment policies of the Employing Companies that continues after the
Board has provided notice to the Executive that the continuation of such conduct
will result in Termination of the Executive’s Employment;

(4) the requirement or direction of a federal or state regulatory agency having
jurisdiction over the Company that the Executive be removed from his/her
position or the institution by such an agency of a formal enforcement proceeding
against the Company or the Executive specifically naming the Executive as a
person with substantial involvement in the acts (or omissions) that are the
subject of such proceeding, and seeking that the Executive cease and desist from
such acts (or omissions) in connection with his/her duties or seeking civil
money penalties as a result of his/her past acts (or omissions);

(5) the Executive’s arrest or indictment for (i) a felony or (ii) lesser
criminal offense involving dishonesty, breach of trust, or moral turpitude; or

(6) the Executive’s breach of a material term, condition, or covenant of this
Agreement and the failure to correct such breach promptly following receipt of
written notice from the Board of Directors describing such breach in detail.

“Weekly Pay” means the Executive’s Compensation divided by fifty-two (52).

“Years of Service” means the complete number of years that the Executive has
worked for the Employer. A partial year shall be rounded up to the next year.
Payment of accrued vacation at termination shall not extend the Executive’s
Years of Service.

 

19



--------------------------------------------------------------------------------

EXHIBIT I

RELEASE OF ALL CLAIMS

FOR VALUABLE CONSIDERATION, including the payment to the Executive of certain
severance benefits, the Executive hereby makes this Release of All Claims
(“Release”) in favor of Old National Bancorp (including all subsidiaries and
affiliates) (“Company”) and its agents as set forth herein.

1. The Executive releases, waives and discharges the Company and its agents (as
defined below) from all claims, whether known or unknown, arising out of the
Executive’s employment relationship with the Company, the termination of that
relationship, and all other events, incidents, or actions occurring before the
date on which this Release is signed; provided, however, this Release shall not
apply to any claim based on the Company’s breach of Section 3 of the Amended
Severance/Change of Control Agreement. Claims released herein include, but are
not limited to, discrimination claims based on age, race, sex, religion,
national origin, disability, veteran status, or any other employment claim,
including claims arising under The Civil Rights Act of 1866, 42 U.S.C. § 1981;
Title VII of the Civil Rights Act of 1964; the Americans with Disabilities Act;
the Age Discrimination in Employment Act of 1967; the Federal Rehabilitation Act
of 1973; the Older Workers’ Benefits Protection Act; the Employee Retirement
Income Security Act of 1974; the Fair Labor Standards Act; the Family and
Medical Leave Act (to the extent that FMLA claims may be released under
governing law, the Indiana Civil Rights Act, the Indiana Wage Payment and Wage
Claims Acts, any Federal or State wage and hour laws and all other similar
Federal or State statutes; and any and all tort or contract claims, including,
but not limited to, breach of contract, breach of good faith and fair dealing,
infliction of emotional distress, defamation, or wrongful termination or
discharge.

2. The Executive further acknowledges that the Company has advised the Executive
to consult with an attorney of the Executive’s own choosing and that the
Executive has had ample time and adequate opportunity to thoroughly discuss all
aspects of this Release with legal counsel prior to executing this Release.

3. The Executive agrees that the Executive is signing this Release of his/her
own free will and is not signing under duress.

4. In the event the Executive is forty (40) years of age or older, the Executive
acknowledges that the Executive has been given a period of twenty-one (21) days
to review and consider a draft of this Release in substantially the form of the
copy now being executed, and has carefully considered the terms of this Release.
The Executive understands that the Executive may use as much or all of the
twenty-one (21) day period as the Executive wishes prior to signing, and the
Executive has done so.

 

20



--------------------------------------------------------------------------------

5. In the event the Executive is forty (40) years of age or older, the Executive
has been advised and understands that the Executive may revoke this Release
within seven (7) days after acceptance. ANY REVOCATION MUST BE IN WRITING AND
HAND-DELIVERED TO:

Old National Bancorp

Attn: General Counsel

One Main Street

Evansville, Indiana 47708

NO LATER THAN BY CLOSE OF BUSINESS ON THE SEVENTH (7TH) DAY FOLLOWING THE DATE
OF EXECUTION OF THIS RELEASE.

6. The “Company and its agents,” as used in this Release, means the Company, its
subsidiaries, affiliated or related corporations or associations, their
predecessors, successors and assigns, and the directors, officers, managers,
supervisors, employees, representatives, servants, agents and attorneys of the
entities above described, and all persons acting, through, under or in concert
with any of them.

7. The Executive agrees to refrain from making any disparaging remarks
concerning the Company or its agents. The Company agrees to refrain from
providing any information to third parties other than confirming dates of
employment and job title, unless the Executive gives the Company written
authorization to release other information or as otherwise required by law. With
respect to the Company, this restriction pertains only to official
communications made by the Company’s directors and/or officers and not to
unauthorized communications by the Company’s employees or agent. This
restriction will not bar the Company from disclosing the Release as a defense or
bar to any claim made by the Executive in derogation of this Release.

PLEASE READ CAREFULLY BEFORE SIGNING. EXCEPT AS EXPRESSLY PROVIDED IN PARAGRAPH
1 ABOVE, THIS RELEASE CONTAINS A RELEASE AND DISCHARGE OF ALL KNOWN AND UNKNOWN
CLAIMS AGAINST THE COMPANY AND ITS AGENTS EXCEPT THOSE RELATING TO THE
ENFORCEMENT OF THIS RELEASE OR THOSE ARISING AFTER THE EFFECTIVE DATE OF THIS
RELEASE.

 

   Jeffrey L. Knight

 

21